DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 23, 2020, is a continuation of a prior U.S. non-provisional application, filed on September 26, 2018, and claims benefit to a U.S. provisional application, filed on September 28, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 was filed   after the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment and arguments on October 22, 2021. Claims 29, 34 and 36 were amended. Claim 37 was canceled. Claims 26-36, 38 and 39 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 5-10) have been considered, but they are considered as not sufficient to overcome all rejections from the previous Office action.
The arguments (pages 5-6) directed to independent claims 26 and 31 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (i) the RRC signaling in Son indicates all the BWPs that are configured for the SCell, but that Son is completely silent about the RRC signaling including an Son, paras. [0055], [0056], “Referring to FIG. 3, GNB transmits and UE receives RRC connection reconfiguration message including SCell configuration information 305. The SCell configuration information includes SCell identity, ARFCN of the SCell and the bandwidth of the SCell. It also includes the information about the BWPs configured for the SCell. [ ] In carrier aggregation operation, UE is configured with PCell (Primary Cell) and one or more SCells (Secondary Cells). PCell is the serving cell where UE has established RRC connection or UE has handed over to. Serving cell other than PCell are SCell. PCell is always activated while SCell is activated or deactivated via Activation/Deactivation MAC CE (MAC Control Element). Multiple BWPs can be configured for a serving cell but only part of them can be activated simultaneously. UE monitors PDCCH in CORESET of only activated BWPs of activated serving cells.” emphasis added.) Still further, in response to the arguments against the Son reference individually, one cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Amuru et al. supports the obviousness rationale with similar SCell and BWP configuration and activation signaling (Amuru, paras. [0111], [0117], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one of a MAC Control Element (MAC-CE), a Radio Resource Control (RRC) message, and a Downlink Control Indicator (DCI). […] The MAC-CE based will require ACK/NACK from the UE 200 to confirm the BWP activation/de-activation. For the case of BWP activation along with CA based, i.e., activate Scell and also the BWP inside this Scell can be done via 2-stage mechanism: MAC-CE 1 activates Scell i.e., CC and then MAC-CE 2 activates BWP inside the Scell. Another option is to define combined carrier and BWP Id where both can be activated simultaneously via MAC-CE 1. A new MAC CE is needed for this activation since the joint CIF and BWP Id indicators must be defined. A same mechanism can be used for UL CC and UL BWP. Either an independent activation for this or some implicit activation can be relied upon for the case of UL BWP.” emphasis added.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 7-8) directed to dependent claims 27 and 32 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (ii) that Amuru et al. discloses receiving association information about a UL BWP and a DL BWP, but that Amuru et al. does not disclose the RRC signaling comprises a firstActiveDownlinkBWP-Id. However, Amuru et al. discloses and suggests the RRC signaling comprises a firstActiveDownlinkBWP-Id via an RRC message indicating a pairing relationship between the configured/identified UL BWP and DL BWP (Amuru, paras. [0111], [0115], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one of a MAC Control Element (MAC-CE), a Radio Resource Control (RRC) message, and a Downlink Control Indicator (DCI). […] In an embodiment, the RLM engine 220 receives an Uplink Bandwidth Part (UL BWP) and a Downlink Bandwidth Part (DL BWP) for each BWPs in a plurality of BWPs. Further, the RLM engine 220 receives an association between the UL BWP and the DL BWP using the RRC message from the BS 100. The association includes a paring relationship between the UL BWP and the DL BWP from the BS 100.” emphasis added.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 8-9) directed to dependent claims 28 and 33 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (iii) that Amuru et al. discloses receiving association Amuru, paras. [0111], [0115], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one of a MAC Control Element (MAC-CE), a Radio Resource Control (RRC) message, and a Downlink Control Indicator (DCI). […] In an embodiment, the RLM engine 220 receives an Uplink Bandwidth Part (UL BWP) and a Downlink Bandwidth Part (DL BWP) for each BWPs in a plurality of BWPs. Further, the RLM engine 220 receives an association between the UL BWP and the DL BWP using the RRC message from the BS 100. The association includes a paring relationship between the UL BWP and the DL BWP from the BS 100.” emphasis added. Id.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 9-10) directed to independent claim 36 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate (iv) that Amuru et al. discloses switching to a default BWP upon expiry of a timer, but that Amuru et al. is completely silent about stopping the timer for anything, let alone when the SCell is deactivated. However, a person having ordinary skill in the art would understand that expiration of the timer amounts to stopping the timer (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: [ ] Based on a timer, the UE 200 may monitor smaller BW and wider BW. The smaller BW can be the default BWP where the UE 200 will come back based on timer expiry.”) Still further, Son’s deactivation of the SCell (Son, paras. [0055], [0056], Id.) discloses and suggests ceasing use of its 
The arguments (page 10) directed to the non-statutory obviousness double patenting rejections have been considered. The arguments are directed to the terminal disclaimer, and considered sufficient to overcome the rejections. Accordingly, the non-statutory obviousness double patenting rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2019/0199503 A1) in view of Amuru et al. (US 2020/0296656 A1).
26. A baseband (BB) processor for a user equipment (UE) enabled for carrier-aggregation communication with primary cells (PCells) and secondary cells (SCells) (Son, FIG. 16), configured to perform operations comprising: 
receiving a radio resource control (RRC) signaling from a base station to add a secondary cell (SCell), wherein the RRC signaling comprises an indication of a first bandwidth part (BWP) that is to be activated during activation of the SCell (Son, para. [0055], “Referring to FIG. 3, GNB transmits and UE receives RRC connection reconfiguration message including SCell configuration ”); 
receiving a medium access control (MAC) control element (CE) message from the base station, wherein the MAC CE message comprises an indication to activate the SCell (Son, para. [0056], “In carrier aggregation operation, UE is configured with PCell (Primary Cell) and one or more SCells (Secondary Cells). PCell is the serving cell where UE has established RRC connection or UE has handed over to. Serving cell other than PCell are SCell. PCell is always activated while SCell is activated or deactivated via Activation/Deactivation MAC CE (MAC Control Element). Multiple BWPs can be configured for a serving cell but only part of them can be activated simultaneously. UE monitors PDCCH in CORESET of only activated BWPs of activated serving cells.”); 
activating the SCell based on the MAC CE (Son, para. [0056], “In carrier aggregation operation, UE is configured with PCell (Primary Cell) and one or more SCells (Secondary Cells). PCell is the serving cell where UE has established RRC connection or UE has handed over to. Serving cell other than PCell are SCell. PCell is always activated while SCell is activated or deactivated via Activation/Deactivation MAC CE (MAC Control Element). Multiple BWPs can be configured for a serving cell but only part of them can be activated simultaneously. UE monitors PDCCH in CORESET of only activated BWPs of activated serving cells.” Id.); and 
activating the first BWP based on the RRC signaling, upon activation of the SCell (Amuru, paras. [0111], [0117], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one of a MAC Control Element (MAC-CE), a Radio Resource Control (RRC) message, and a Downlink Control Indicator (DCI). […] The MAC-CE based will require ACK/NACK from the UE 200 to confirm the BWP activation/de-activation. For the case of BWP activation along with CA based, i.e., activate Scell and also the BWP inside this Scell can be done via 2-stage mechanism: MAC-CE 1 activates Scell i.e., CC and then MAC-CE 2 activates BWP inside the Scell. Another option is to define combined carrier and BWP Id where both can be activated simultaneously via MAC-CE 1. A new MAC CE is needed for this activation since the joint CIF and BWP Id indicators must be defined. A same mechanism can be used for UL CC and UL BWP. Either an independent activation for this or some implicit activation can be relied upon for the case of UL BWP.” emphasis added.)
Son may not seem to describe the identical claimed invention, such as activating the first BWP based on the RRC signaling, upon activation of the SCell. In the same field of endeavor, Amuru et al. provides prior art disclosure and suggestions for the claimed invention, such as activating the first BWP based on the RRC signaling, upon activation of the (Amuru, paras. [0111], [0117], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one of a MAC Control Element (MAC-CE), a Radio Resource Control (RRC) message, and a Downlink Control Indicator (DCI). […] The MAC-CE based will require ACK/NACK from the UE 200 to confirm the BWP activation/de-activation. For the case of BWP activation along with CA based, i.e., activate Scell and also the BWP inside this Scell can be done via 2-stage mechanism: MAC-CE 1 activates Scell i.e., CC and then MAC-CE 2 activates BWP inside the Scell. Another option is to define combined carrier and BWP Id where both can be activated simultaneously via MAC-CE 1. A new MAC CE is needed for this activation since the joint CIF and BWP Id indicators must be defined. A same mechanism can be used for UL CC and UL BWP. Either an independent activation for this or some implicit activation can be relied upon for the case of UL BWP.” emphasis added. Id.) The prior art disclosure and suggestions of Amuru et al. are for reasons of handling RLM using BWP configurations (Amuru, para. [0017], “The principal object of the embodiments herein is to provide a method and system for handling a Radio Link Monitoring (RLM) ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of handling RLM using BWP configurations.
27. The BB processor of claim 26, wherein the RRC signaling comprises a firstActiveDownlinkBWP-Id to indicate the first BWP, when the first BWP comprises a downlink (DL) BWP (Amuru, para. [0115], “In an embodiment, the RLM engine 220 receives an Uplink Bandwidth Part (UL BWP) and a Downlink Bandwidth Part (DL BWP) for each BWPs in a plurality of BWPs. Further, the RLM engine 220 receives an association between the UL BWP and the DL BWP using the RRC message from the BS 100. The association includes a paring relationship between the UL BWP and the DL BWP from the BS 100.” emphasis added.)
28. The BB processor of claim 26, wherein the RRC signaling comprises a firstActiveUplinkBWP-Id to indicate the first BWP, when the first BWP comprises an uplink (UL) BWP (Amuru, para. [0115], “In an embodiment, the RLM engine 220 receives an Uplink Bandwidth Part (UL BWP) and a Downlink Bandwidth Part (DL BWP) for each BWPs in a plurality of BWPs. Further, the RLM engine 220 receives an association between the UL BWP and the DL BWP using the RRC message from the BS 100. The association includes a paring relationship between the UL BWP and the DL BWP from the BS 100.” emphasis added. Id.)
29. The BB processor of claim 26, wherein the SCell that is activated or the first BWP that is activated may be changed by subsequent downlink control information (DCI) (Amuru, para. [0111], “In an embodiment, the RLM engine 220 receives the BWP configurations for each BWPs in a plurality of BWPs of the total bandwidth from the BS 100. The BWP configurations are received using one ” Id.)
30. The BB processor of claim 26, wherein the RRC signaling includes an IE SCellConfig to indicate the SCell to be added (Son, para. [0055], “Referring to FIG. 3, GNB transmits and UE receives RRC connection reconfiguration message including SCell configuration information 305. The SCell configuration information includes SCell identity, ARFCN of the SCell and the bandwidth of the SCell. It also includes the information about the BWPs configured for the SCell.” Id.)
31. A base station (BS) (Son, FIG. 17) comprising: 
a memory (Son, FIG. 17, Id.); and 
one or more processors coupled to the memory (Son, FIG. 17, Id.) and configured to: 
send a radio resource control (RRC) signaling to a user equipment (UE) to add a secondary cell (SCell), wherein the RRC signaling comprises an indication of a first bandwidth part (BWP) that is to be activated during activation of the Scell (Son, paras. [0055], [0056], Id.); and 
send a medium access control (MAC) control element (CE) message to the UE, wherein the MAC CE message comprises an indication to activate the Scell (Amuru, paras. [0111], [0117], Id. cf. Claim 26).
Son may not seem to describe the identical claimed invention, such as send a medium access control (MAC) control element (CE) message to the UE, wherein the MAC CE message comprises an indication to activate the Scell. In the same field of endeavor, Amuru et al. provides prior art disclosure and suggestions for the claimed invention, such as send a medium access control (MAC) control element (CE) message to the UE, wherein the MAC CE message comprises an indication to activate the Scell (Amuru, paras. [0111], [0117], Id.) The prior art disclosure and Amuru, para. [0017], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of handling RLM using BWP configurations.
32. The BS of claim 31, wherein the RRC signaling comprises a firstActiveDownlinkBWP-Id to indicate the first BWP, when the first BWP comprises a downlink (DL) BWP (Amuru, para. [0115], Id. cf. Claim 27).
33. The BS of claim 31, wherein the RRC signaling comprises a firstActiveUplinkBWP-Id to indicate the first BWP, when the first BWP comprises an uplink (UL) BWP (Amuru, para. [0115], Id. cf. Claim 28).
34. The BS of claim 31, wherein the SCell that is activated or the first BWP that is activated may be changed by subsequent downlink control information (DCI) (Amuru, para. [0111], Id.        cf. Claim 29).
35. The BS of claim 31, wherein the RRC signaling includes an IE SCellConfig to indicate the SCell to be added (Son, para. [0055], Id. cf. Claim 30).
36. A baseband (BB) processor for a user equipment (UE) in a wireless network capable of carrier aggregation (CA) (Son, FIG. 16, Id.), configured to perform operations comprising: 
activating a secondary serving cell (SCeII) for the CA, and a bandwidth part (BWP) for communications with the SCeII that is activated (Son, paras. [0055], [0056], Id.); 
starting a timer for the BWP that is activated (Amuru, paras. [0243], [0244], “FIG. 11 illustrates a DRx timer determination for the activation and de-activation of the BWP, according to an embodiment as disclosed herein. The timer based activation/de-activation mechanism for BWP as follows: ”);
performing a BWP switch to a default BWP, when the timer for the BWP that is activated expires (Amuru, paras. [0243], [0244], Id.); and
stopping the timer (Amuru, paras. [0243], [0244], Id.), when the SCell is deactivated (Son, paras. [0055], [0056], Id.)
Son may not seem to describe the identical claimed invention, such as performing a BWP switch to a default BWP, when the timer for the BWP that is activated expires. In the same field of endeavor, Amuru et al. provides prior art disclosure and suggestions for the claimed invention, such as performing a BWP switch to a default BWP, when the timer for the BWP that is activated expires (Amuru, paras. [0243], [0244], Id.) The prior art disclosure and suggestions of Amuru et al. are for reasons of handling RLM using BWP configurations (Amuru, para. [0017], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of handling RLM using BWP configurations.
38. The BB processor of claim 36, wherein the SCeII and the BWP are activated based on a medium access control (MAC) control element (MAC CE) message (Amuru, para. [0117], Id.)
39. The BB processor of claim 38, wherein the MAC CE is of fixed size (Amuru, para. [0224], “FIG. 6 illustrates an activation/deactivation of the MAC control element, according to an embodiment as disclosed herein. The activation/Deactivation of the MAC CE involves the following procedure. The MAC CE indicates a mapping between a BWP-ID and an index given by the MAC CE. The mapping is configured in RRC connection configuration message to the UE. The RRC configuration message indicates a size of the MAC CE, since a number of BWP can be changed by the RRC and is done for every reconfiguration of the BWPs for the UE 200 in a UE 200 specific manner. Otherwise, a maximum bit field size is fixed for all UEs and then zero padded from a Least Significant Bit (LSB) or a Most Significant Bit (MSB) to ensure common design for all different types of the UE.” emphasis added.) and includes BWP index fields and SCeII index fields (Amuru, para. [0117], “The MAC-CE based will require ACK/NACK from the UE 200 to confirm the BWP activation/de-activation. For the case of BWP activation along with CA based, i.e., activate Scell and also the BWP inside this Scell can be done via 2-stage mechanism: MAC-CE 1 activates Scell i.e., CC and then MAC-CE 2 activates BWP inside the Scell. Another option is to define combined carrier and BWP Id where both can be activated simultaneously via MAC-CE 1. A new MAC CE is needed for this activation since the joint CIF and BWP Id indicators must be defined. A same mechanism can be used for UL CC and UL BWP. Either an independent activation for this or some implicit activation can be relied upon for the case of UL BWP.” emphasis added. Id.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Cirik et al. (US 2020/0053613 A1) provides intervening reference disclosure considered as pertinent to the subject matter of the claimed invention (Cirik, para. [0400], “In an example, a BWP switching for a serving cell (e.g., PCell, SCell) may be used to activate an inactive BWP and deactivate an active BWP at a time. In an example, the BWP switching may be controlled by a PDCCH indicating a downlink assignment or an uplink grant. In an example, the BWP switching may be controlled by an inactivity timer (e.g. bwpInactivityTimer). In an example, the BWP switching may be controlled by an RRC signaling. In an example, the BWP switching may be controlled by a MAC entity in response to initiating a random access procedure. Upon addition of an SpCell or activation of an SCell, a DL BWP indicated by ”)
Tang (US 2021/0337444 A1) provides prior art disclosure considered as pertinent to the subject matter of the claimed invention (Tang, para. [0400], “Disclosed in the present invention are a method for activating and deactivating cell, a terminal equipment and computer storage medium, wherein the method comprises: on the basis of an instruction for activating the target band width part (BWP), activating an auxiliary cell that corresponds to the target BWP; and/or on the basis of an instruction for deactivating the target BWP, deactivating the auxiliary cell that corresponds to the target BWP.”)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476